DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.
 Response to Arguments
The 35 U.S.C. 112(a) rejections are withdrawn in view of Applicant’s amendments. A new rejection is entered over claim 36.
Applicant's arguments filed 6/29/2022 with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. Applicant states “a fine dispersion of precipitates with one or more strengthening precipitation phases is not automatic or inherent”. This statement is unsupported by any evidence and is not persuasive in the context of the claimed subject matter and the prior art references applied as the basis for rejection.
First, the specification and claims do not define the term ‘fine’. Accordingly, there is no basis of comparison with the prior art to determine a distinction exists over whether the dispersion in the prior art is “fine”. Second, as the prior art are all directed to alloys, the prior art alloys are presumed to be in solid solution and, when subjected to precipitation treatment, would result in a dispersion of one or more precipitation phases. Third, since the claims are merely directed to a precipitation hardenable alloy, whether or not the prior art actually teaches the particular features with respect to the precipitate has no bearing on the prior art rejection. For the rejections to be proper, it only needs to be established that the prior art alloy is capable of achieving the claimed precipitate. Because the prior art alloys share the same composition as that claimed, one of ordinary skill in the art would expect that they can be precipitated hardened to obtain the same precipitate as claimed. See MPEP 2112. Applicant has presented no evidence that the prior art alloys are not precipitation hardenable or would not result in the claimed precipitate.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 36 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 36 recites a precipitation-hardenable aluminum alloy including a gamma prime intermetallic precipitate phase. There does not appear to be any support for this limitation in the specification. The only mention of a gamma prime intermetallic phase is made with reference to superalloys (see Spec., at [0079]). The claimed aluminum alloy is not a superalloy.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 12-15 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “A precipitation-hardenable aluminum alloy…wherein said precipitation-hardenable aluminum alloy includes an aluminum matrix and a fine dispersion of precipitates within said aluminum matrix, and wherein said fine dispersion of precipitates includes one or more strengthening precipitate phases”. This limitation is indefinite. The claimed alloy is precipitation hardenable, not precipitation hardened. Since such precipitation forms only after the precipitation hardenable alloy is precipitation hardened, the claimed alloy is indefinite since it is unclear what alloy is actually being claimed, i.e., the alloy before or after a precipitation hardening treatment. For purposes of examination, the claimed alloy is considered to be an aluminum alloy capable of being precipitation hardened to achieve a fine dispersion of precipitates including one or more strengthening precipitate phases.
Claim 2 recites: “A precipitation-hardenable aluminum alloy…has a composition comprising: …aluminum”. This limitation is indefinite because the claim does not recite what the base or major component of the alloy is, if there is one. A genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite. See MPEP 2173.02 I. Specifically, it is unclear whether aluminum is the base or major component of the alloy, or whether an unrecited element is the base or major component of the alloy, or whether the alloy has no base or major component. For purposes of examination, it is presumed to be an aluminum-based alloy.
Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim, as they do not recite limitations curing the indefiniteness of the independent claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 12-15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lenczowski (US 2017/0233857).
Regarding claim 2, Lenczowski teaches an aluminum alloy having the following composition, as compared to the claimed composition:
Claim 2
Lenczowski, ¶ 7
Zn
About 6.7%-about 20%
4%-10%
Mg
About 1%-about 10%
1.0%-3.5%
Zr and/or Cr
About 0.1%-about 5%
0-0.5% (Zr); 0-0.3% (Cr)
Al
Present
Balance


The composition of Lenczowski therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Because the composition of Lenczowski is substantially similar to that claimed, it is presumed to be precipitation-hardenable and capable of obtaining a fine dispersion of strengthening precipitate phases, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 3-5, Lenczowski teaches 4%-10% Zn (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, Lenczowski teaches 1.0%-3.5% Mg (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10 and 12, Lenczowski teaches 0-2.5% Cu (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 13-15, Lenczowski teaches 0-0.5% Zr and 0-0.3% Cr (¶ 7), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 31, addition of Sc is optional (¶ 7).
Claims 2-10, 12-15, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (US 2018/0245190).
Regarding claim 2, Snyder teaches an aluminum alloy having the following composition, as compared to the claimed composition:
Claim 2
Snyder, ¶ 46-47
Zn
About 6.7%-about 20%
About 3%-about 9%
Mg
About 1%-about 10%
About 2%-about 6%
Zr and/or Cr
About 0.1%-about 5%
< about 0.1% (Zr); < 1% (Cr)
Al
Present
Balance


The composition of Snyder therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Because the composition of Snyder is substantially similar to that claimed, it is presumed to be precipitation-hardenable and capable of obtaining a fine dispersion of strengthening precipitate phases, absent objective evidence to the contrary. See MPEP 2112. Furthermore, Snyder expressly teaches strengthening precipitates are formed during heat treatment (¶¶ 49, 55, 58).
Regarding claims 3-5, Snyder teaches about 3% to about 9% Zn (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, Snyder teaches about 2% to about 6% Mg (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10 and 12, Snyder teaches about 0.5% to about 2% Cu (¶ 46), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 13-15, Snyder teaches up to about 0.1% Zr (¶ 46) and 0-1% Cr (¶ 47), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 31, Snyder teaches Sc is optional (¶ 46, 58).
Regarding claim 33, Snyder teaches the inventive alloys do not have cracks (¶ 70).
Claims 2-10, 12-15 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CN 111850332).
Regarding claim 2, Yin teaches a precipitation-strengthened aluminum alloy having the following composition (p. 2), as compared to the claimed composition:
Claim 2
Yin, p. 2, ¶ 8
Zn
About 6.7%-about 20%
0.50%-11.00%
Mg
About 2.7%-about 10%
0.05%-4.00%
Cu
About 1%-about 2.6%
0.01%-2.80%
Zr and/or Cr
About 0%-about 2%
0.01%-2.50% (Zr)
Al
Balance
Balance


The composition of Yin therefore overlaps with the claimed composition, creating a prima facie case of obviousness. See MPEP 2144.05 I. Because the composition of Yin is substantially similar to that claimed, it is presumed to be precipitation-hardenable and capable of obtaining a fine dispersion of strengthening precipitate phases, absent objective evidence to the contrary. See MPEP 2112. Furthermore, Yin teaches the aluminum alloy forms nano precipitates (see p. 1, ¶ 5).
Regarding claims 3-5, Yin teaches 0.50%-11.00% Zn (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 6-8, Yin teaches 0.05%-4.00% Mg (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 9-10 and 12, Yin teaches 0.01%-2.80% Cu (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 13-15, Yin teaches 0.01%-2.50% Zr (p. 2, ¶ 8), which overlaps the claimed compositions, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 31, Yin teaches that Zr can be added in place of Sc to reduce costs (p. 3, ¶ 6). Accordingly, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Yin to substitute Sc for Zr in totality to reduce costs.
Regarding claims 32-35, Yin teaches the aluminum alloy has equiaxed grain structure (p. 3, ¶ 6) and is crack free (p. 3, ¶ 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784